341 So.2d 551 (1977)
Douglas L. TURVEY, Jr., and Barbara Sue Turvey, His Wife, Appellants,
v.
Michael KULAZENKA and Mary E. Kulazenka, His Wife, Appellees.
No. BB-241.
District Court of Appeal of Florida, First District.
January 21, 1977.
*552 Jack A. Nants, Orlando, for appellants.
Lou Tally, of Tally & Moore, Mount Dora, for appellees.
PER CURIAM.
This cause arises out of a foreclosure action brought by appellees-sellers against appellants-buyers of a mobile home park.
By their answer to appellees' complaint, appellants set forth affirmative defenses and by counterclaim sought a recission of the transaction on the grounds of misrepresentation. The basic factual allegations as to misrepresentation concerned zoning, licensing, and hookups. Appellants had previously owned and managed a mobile home park in Orange County, Florida, and in that capacity dealt with health and zoning authorities. The alleged factual misrepresentations complained of by appellants relate to matters which could have been ascertained by them by inspection of the premises and inquiry to the proper governmental authorities.
As stated in Beagle v. Bagwell, 169 So.2d 43 (Fla. 1st DCA 1964):
"It is a generally accepted rule of law in Florida that under any standard of conduct, and in the absence of accompanying actual deception, artifice, or misconduct, where the means of knowledge are at hand and are equally available to both parties, and the subject matter is equally open to their inspection, if one of them does not avail himself of those means and opportunities, he will not be heard to say that he was deceived by the other's misrepresentations."
AFFIRMED.
BOYER, C.J., and RAWLS and McCORD, JJ., concur.